DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9, 14-16, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 14 and 16 are dependent on claim 2 which has been canceled.  Thus, the dependence of the claims are unclear.  For the sake examination, claim 9 will be considered dependent on claim 1.  Claims 14 and 16 if made dependent on claim 1 would be duplicates of claims 4 and 6.  Claims 15 and 19-20 are dependent on claim 14 and thus is rejected for the same reasons set forth above.
Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires a vanadium content of  20 to 40 at%, while claim 7 requires a vanadium content of 10 to 40 at%.  The requirement of claim 7 is broader than that of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 
Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker et al. (Density Reduction of Mo-Si-B Alloys by Vanadium Alloying), herein Becker.

In regards to claims 1 and 7,  Beacker teaches a Mo-V-Si-B alloy comprising Mo-40V-9Si-8B (in at%) [Pgs. 2574-2575].  The heat-treated Mo-40V-9Si-8B contained Mo(V)3Si and Mo(V)5SiB2 phases [Pgs. 2576-2578, Table II, Fig. 2(a)].  The density of the alloy was 7.73 g/cm3 [Pgs. 2575, 2578, Table II].



In regards to claim 8,  Becker further teaches amount of the silicide phases is 52.6 or 55.4 vol. % [Tables I and II].  While Becker does not teach the silicide phases in terms of at%, it is expected to meet the limitations for the reasons that follow.  Becker teaches an alloy that has the same composition as the claimed alloy and Becker further teaches the alloy is made by substantially similar methods mechanically alloyed and heat treatment ( at 1300°C for 5 hours) [Pgs. 2576-2577, Fig. 1].  Thus, the amount silicide phases is excepted to be substantially similar to the claimed alloy.  
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.


In regards to claims 9-10,  Becker further teaches the alloy has a Mo-V mixed crystal matrix with Mo(V)3Si and Mo(V)5SiB2 phases distributed therein [Fig. 1(d), Fig, 4(a)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6  and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (Density Reduction of Mo-Si-B Alloys by Vanadium Alloying), herein Becker, as applied to claims 1 above, and further in view of Berczik (US 5,693,156) [IDS dated: 12/02/2020].

In regards to claims 4-5, Becker does not expressly teach the addition of Ti to the alloy.
Berczik teaches Mo alloys [Abstract]. The Mo alloys composition feature Si and B in amounts defined by the area of a ternary system phase diagram such that Si is added at 1-4.5 wt% and B at 0.5-4 wt% [Abstract, Col 1 lines 53-67, claim 6].  The alloy further contains alloying elements such a V at 0.1-10 wt% and Ti is further added to the alloy at preferably 0.3-5 wt% [Col 1 lines 53-67, Col 2 Table].    Converting these teaching to at% yields: 3.2-10.2 at% Si, 4.2-23.5 at% B, 0.2-12.5 at% V, 0.6-6.4 at% Ti and 49-91.9 at% Mo.  The range of Ti overlaps the claimed range.  Berczik teaches that the addition of Ti is advantageous for alloys for use at high temperatures, to improve the aging response and to improve the mechanical properties of the alloy [Col 2 lines 17-50].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the Ti to the alloy of Becker in the range taught by Berczik.  One would have been motivated to do so based on the improved mechanical properties, aging response  and the advantages afforded at high temperatures based on the addition of the element
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)..

In regards to claim 6, Becker does not expressly teach the addition of Zr to the alloy.
Berczik teaches Mo alloys [Abstract]. The Mo alloys composition feature Si and B in amounts defined by the area of a ternary system phase diagram such that Si is added at 1-4.5 wt% and B at 0.5-4 wt% [Abstract, Col 1 lines 53-67, claim 6].  The alloy further contains alloying elements such a V at 0.1-10 wt% and Zr is further added to the alloy at preferably 0.1-10 wt% [Col 1 lines 53-67, Col 2 Table].    Converting these teaching to at% yields: 3.2-10.2 at% Si, 4.2-23.5 at% B, 0.2-12.5 at% V, 0.1-6.9 at% Zr and 47.1-92.3 at% Mo.  This overlaps the range of Zr.  .  Berczik teaches that the addition of Zr is advantageous for alloys for use at high temperatures, also, to improve the aging response and to improve the mechanical properties of the alloy [Col 2 lines 17-51].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the Zr to the alloy of Becker in the range taught by Berczik.  One would have been motivated to do so based on the improved mechanical properties, aging response  and the advantages afforded at high temperatures based on the addition of the element.

In regards to claim 17-18, Becker does not expressly teach the addition of Ti and Zr to the alloy.  
Berczik teaches Mo alloys [Abstract]. The Mo alloys composition feature Si and B in amounts defined by the area of a ternary system phase diagram such that Si is added at 1-4.5 wt% and B at 0.5-4 wt% [Abstract, Col 1 lines 53-67, claim 6].  The alloy further contains alloying elements such a V at 0.1-10 wt%, 0.3-5 et% Ti and Zr is further added to the alloy at preferably 0.1-10 wt% [Col 1 lines 53-67, Col 2 Table].    Converting these teaching to at% yields: 3.2-10.2 at% Si, 4.2-23.5 at% B, 0.2-12.5 at% V, 0.6-6.4 at% Ti, 0.1-12.8 at% Zr and 42.4-91.8 at% Mo.  This overlaps the ranges of Ti and Zr.  .  Berczik teaches that the addition of Ti and Zr is advantageous for alloys for use at high temperatures, to improve the aging response, and to improve the mechanical properties of the alloy [Col 2 lines 17-51].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the Ti and Zr to the alloy of Becker in the ranges taught by Berczik.  One would have been motivated to do so based on the improved mechanical properties, aging response and the advantages afforded at high temperatures based on the addition of the elements.


Response to Arguments
Applicant’s arguments, see Pgs. 1-2, filed 03/14/2022, with respect to the rejection(s) of claim(s) 1, 4-19 and 14-20 under Berczik have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Becker et al. (Density Reduction of Mo-Si-B Alloys by Vanadium Alloying) as set forth above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Examiner, Art Unit 1784